Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.28 Filed 09/17/20 Page 1of15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

FILED - KZ
September 17, 2020 3:56 PM
U.S. DISTRICT COURT

 

 

 

A | O22 S hate mm WESTERN DISTRICT OF MICHIGA
Ho ywre/ ¢ 55 ems_ Scanned py, 1/18
Dis ab/lecf

Plaintiff(s),

Case No. /:20 7 /74
V Honorable Maloney

Wave ped dif ams

 

 

Defendant(s).
Case 1:20-cv-00794-HYJ-SJB ECF No.6, PagelD.29 Filed 09/17/20 Page 2 of 15

(Jurisdiction is conferred By: 28 USC 1331 1343 (a}(3) (4
| Motion this Court:
| Object to Report R&R Report Recommendation
By:
Magistrate Judge Meloney

Due to the fact:
Would be all out failure of justice if:
| did nothing

Please pardon Me Judge Meloney may
| ask why have you written these:
Absurdities,

Thoughts,

Bias rage

of deception

Itis a

Great
Unconstitutional
Disastrous

Safety issue for:
American:
Citizens,there,
Constitutional Rights

It can will cause:
Mass Injury
Physically Mentally
Unconstitutionally

| Will Not

| as an American Citizen allow this to occur

In the country

| travel in

| am a traveler in the name of Justice world peace
Magistrate judge Meloney

These type of:
Conspiracies
Happen

All The

Time
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.30 Filed 09/17/20 Page 3 of 15

When It comes to:
Corrupt government
Employs which make a
Bad name for the

Judicial systems
For the good
Government employees

| am an individual

People's person

Traveler of the

World the free, United States
America

Not | travel alone

1 Motion this court to conduct:

12US code 5382 Judicial review These individuals actions-violated
Matter: this court ist Amendment Right
Moore et al 8th Amendment Right
14th Amendment Right
Etc

Now comes Plaintiff: Alonzo Shaffer
| Present facts with Evidence when it comes To: Kalamazoo County Conspiracy To:

Attempt Murder Code: 750.91
Evidence Rule 301
Witness, Rule 601
Video, Rule 301
Audio, Rule 301
Written, Rule 301
Typed, Rule 301
Etc... There is nothing left for Me to do, or be subject to failure

| motion this US Court to Object To:
District Judge Maloney R&R Report Recommendation
Rule: 72- Objection
Dismissing, Case: 1:20-cv-794
It would Be: Futile Unconstitutional

| Motion the Court to strike all appearance of Bias
District Judge Meloney RR do Not allow it to pass Muster
Norr Survive My Objection to RR Report Recommendation

While you are not As Deeply seated on Case: 1:20-cv-794
| Motion District Judge Meloney to stand up and step away from:
Case:1:20-cv-794, So that relief can be granted
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.31 Filed 09/17/20 Page 4 of 15

District Judge Maloney before you do:

| Motion this US Court/Magistrate Meloney To open Discovery
So that truth can be known in this Westen District of Michigan
Trial Court of law,

Under Rule: 2.302 - Duty to disclose; general rules Governing Discovery
So that relief can be granted

Homeless
Disabled

real_al21@yahoo.com

Alonzo Shaffer \ bball ILIV ozo
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.32 Filed 09/17/20 Page 5 of 15

Compensatory and Punitive Damages

Plaintiff Shaffer pursues this Claim under tort,

My goal is to insure a legal remedy for an Award of Damages.

The Damages in this tort should be awarded to restore Plaintiff Shaffer to the position
Plaintiff Shaffer was in had the tort not occurred.

$5,000,000 In Damages should be an award of money, to be paid to Plaintiff Shaffer as
compensation for loss, injury.

This 11,000.000 amount is classified as compensatory for actual and punitive damages.
Should be awarded as Compensatory Damages further categorized as

Special Damages, which are economic losses such as loss of earnings, Medical expenses,
General, Damages, which are: Pain, Suffering, Emotional, Distress.

Plaintiff Motion this court To apply punitive Damages in order to compensate plaintiff Shaffer..
Also to Reform, Detour Defendant,

similar persons from Pursuing a course of wrongful action.

Such as that which damaged Plaintiff Shaffer.

Punitive damages should be awarded in this Special case..
Defendant acted in a:

Blatantly,

Negligent,

Malicious,

Grossly,

Reckless,

Manner.

In the case of Shaffer, 120-cv-794

For an example:

In Plaintiff Shaffer Complaint,

Defendant individuals Kalamazoo County Board Members et al ,

Showing of neglect Deliberate Indifference, neglect Reckless disregard, At the kalamazoo
County Board meeting on 12/05/2017 etc...

Forms a claim of conspiracy Etc...

| also made a request in the form of a Jail video that | did not receive.
Case 1:20-cv-00794-HYJ-SJB ECF No.6, PagelD.33 Filed 09/17/20 Page 6 of 15

Defendant individuals Kalamazoo County Board Members actions

Resulted: in Plaintiff Shaffer further injuries.

Over 4 Injuries occurred during the course of Defendant individuals Kalamazoo County Board
Members Failure.

Conspiracy to attempted murder 18 U.S. Code § 1113 - Attempt to commit murder,
Manslaughter.

injuries are Severe enough to require a doctor's continuous Care for several years..

During case: 120 -794, discovery process, internal records submitted for discovery will reveal
that Defendant individuals Kalamazoo County Board Members caused a injury.

A jury would find that Defendant individuals Kalamazoo County Board Members, Sheriff Fuller,
knew exactly what had happened by viewing video of an attack.

Defendant individuals, Kalamazoo County Board Members, Sheriff Richard Fuller's actions are
Dangerous, injuring Plaintiff Shaffer, repeatedly, injuring any other citizens with Same
circumstances.

Kalamazoo County knew of their actions..

Kalamazoo County had done nothing to correct the problem.

There are over 11 counts of conspiracy by Defendant individuals Kalamazoo County Board
Members, et al...

A jury should decide on Award Amount of $5,000,000 in compensatory damages,
Due to the fact: there were 18 individuals involved

Attributed All percent of the fault To defendants, raising, Plaintiff Shaffer Compensation to
$11,000,000. Due to the fact: Kalamazoo County Conspiracy, Attempted Murder...

A jury also should award Plaintiff Shaffer a third % of $5,000,000 in punitive damages,
All Calculations is within Kalamazoo County’s Net Worth.

 

Net Worth can be seen on Forbes, Kalamazoo County's (Net Worth).
Which partially, Represented 7ys. of Kalamazoo County/Kalamazoo County Sheriff's Office
jailing, sales, Revenue, etc...
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.34 Filed 09/17/20 Page 7 of 15

The judge should also allow a raise in punitive Damages, in the amount of $11,000,000.

 

These cases are often categorized for a very high amount of Damages the jury awards.
A jury also should award Plaintiff Shaffer a third % of $5,000,000 in punitive damages.

 

In discovery, The following transcript will Prove My Claim Exhibit.

Kalamazoo, MI

Kalamazoo-Portage, MI - (ALL IN CONSPIRACY)
net worth $17.8B

201 W Kalamazoo Ave,

Kalamazoo, Ml 49007

269-383-8840

Cohl, Stoker & Toskey, P.C.

Richard D McNulty - Corporate council - (IN CONSPIRACY)
601 N Capitol Ave

Lansing MI 48933

517-372-9000

Cummings, McClorey, Davis and Acho P.L.C. Attorneys/Lawyers - (ALL INCONSPIRACY)
2851 Charlevoix Dr SE

Suite 327,

Grand Rapids, MI

616 - 975-7470

Alonzo Shaffer ‘ of! /71 2e26
Homeless [ 0

Disabled

real_al21@yahoo.com

 
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.35 Filed 09/17/20 Page 8 of 15

Compensatory and Punitive Damages

Plaintiff Shaffer pursues this Claim under tort,

My goal is to insure a legal remedy for an Award of Damages.

The Damages in this tort should be awarded to restore Plaintiff Shaffer to the position
Plaintiff Shaffer was in had the tort not occurred.

$500,000 In Damages should be an award of money, to be paid to Plaintiff Shaffer as
compensation for loss, injury.

This 700.000 amount is classified as compensatory for actual and punitive damages.
Should be awarded as Compensatory Damages further categorized as

Special Damages, which are economic losses such as loss of earnings, Medical expenses,
General, Damages, which are: Pain, Suffering, Emotional, Distress.

Plaintiff Motion this court To apply punitive Damages in order to compensate plaintiff Shaffer..
Also to Reform, Detour Defendant,

similar persons from Pursuing a course of wrongful action.

Such as that which damaged Plaintiff Shaffer.

Punitive damages should be awarded in this Special case..
Defendant acted in a:

Blatantly,

Negligent,

Malicious,

Grossly,

Reckless,

Manner.

In the case of Shaffer, 120-cv-794

For an example:

In Plaintiff Shaffer Complaint,

Defendant individuals Showing of neglect Deliberate Indifference, neglect Reckless disregard,
At the kalamazoo County Board meeting on 12/05/2017 etc...

Forms a claim of conspiracy Etc...

| also made a request in the form of a Jail video that | did not receive.
Case 1:20-cv-00794-HYJ-SJB ECF No.6, PagelD.36 Filed 09/17/20 Page 9 of 15

Defendant individual Amanda Emme actions
Resulted: in Plaintiff Shaffer further injuries.

Over 4 Injuries occurred during the course of Defendant individuals Amanda Emme Failure to
appear in a federal court of law. By a Magistrate Judges Request..

To bare witness to Conspiracy to attempted to murder 18 U.S. Code § 1113 - Attempt to commit
murder, Manslaughter.

Injuries are Severe enough to require a doctor's continuous Care for several years..

During case: 120 -794, discovery process, internal records submitted for discovery will reveal
that Defendant, individual Amanda Emme caused an injury.

A jury would find that Defendant individuals Amanda Emme,Kalamazoo County Board
Members, Sheriff Fuller, knew exactly what happened..

Defendant individuals, Amanda Emme, Kalamazoo County Board Members, Sheriff Richard
Fuller's actions are Dangerous, injuring Plaintiff Shaffer, repeatedly, injuring any other citizens
with Same circumstances.

Kalamazoo County knew of Defendant Individual Amanda Emme actions..

Kalamazoo County had done nothing to correct the problem.

of conspiracy by Defendant individuals Amanda Emme, Kalamazoo County Board Members,
etal...

A jury should decide on Award Amount of $500,000 in compensatory damages,
Due to the fact: Amanda Emme actions of failure caused (GBH) great bodily harm.

Attributed All percent of the fault To defendants, raising, Plaintiff Shaffer Compensation to
$700,000. Due to the fact: Amanda Emme, Conspiracy, Attempted Murder...

A jury also should award Plaintiff Shaffer a third % of $700,000 in punitive damages,

All Calculations is within Kalamazoo County's Net Worth.

Net Worth can be seen on Forbes, Kalamazoo County's (Net Worth).

Which partially, Represents 7ys. of Kalamazoo County/Kalamazoo County Sheriff's Office
jailing, sales, Revenue, etc...

 
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.37 Filed 09/17/20 Page 10 of 15

The judge should also allow a raise in punitive Damages, in the amount of $700,000.

These cases are often categorized for a very high amount of Damages,that jury awards.
A jury also should award Plaintiff Shaffer a third % of $700,000 in punitive damages.

 

In discovery, The following transcript will Prove My Claim Exhibit.

Kalamazoo, Ml

Kalamazoo-Portage, MI - (ALL IN CONSPIRACY)
net worth $17.8B

201 W Kalamazoo Ave,

Kalamazoo, Ml 49007

269-383-8840

Cohl, Stoker & Toskey, P.C.

Richard D McNulty - Corporate council - (IN CONSPIRACY)
601 N Capitol Ave

Lansing MI 48933

517-372-9000

Cummings, McClorey, Davis and Acho P.L.C. Attorneys/Lawyers - (ALL IN CONSPIRACY)
2851 Charlevoix Dr SE

Suite 327,

Grand Rapids, MI

616 - 975-7470

Alonzo Shaffer poh] — F171 CoZo

Homeless
Disabled
real_al21@yahoo.com
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.38 Filed 09/17/20 Page 11 of 15

Commissioners meeting
On December 5 2017

| Alonzo Shaffer went to a Kalamazoo County Board Meeting All Kalamazoo County
Commissioners where present

At this meeting one reason why

| went to meeting is to discuss issues regarding a Jail stay at Kalamazoo County Sheriff's Office
Located:

1500 lamont Ave kalamazoo County Michigan 49048

| explained an incident that happened inside Of the Sheriff's office

All Commissioners where looking and listening to everything

| Shaffer explained to

Kalamazoo County a Governmental entity Commissioners what had happened to me at the

meeting on On December 5 2017 Commissioners meet
Commissioners all had my address PO Box At that time
Do to the fact It is requirement to | followed requirements
State your address at the meeting | stated address
| was choked by individual employee Sheriff Dep untell
| told employs of the jail Choked out
| can not breathe several times Lack of air THROAT
Individual employee of Sheriff's office Yelling out Obscenities I don't give a fuck
| passed out from lack of air Rendered unconscious
| also explained this to Board of Commissioners In enough detail
Hoping Kalamazoo County, a governmental entity, Commissioners, Concern
Would do something about what happen No Action taken
| reported at meeting in spite of what Report

| have fact explained to Commissioners (Commissioners cared not to heed)
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.39 Filed 09/17/20 Page 12 of 15

Nothing was done Neglect
To individuals when it comes to What happened in Jail Conspiracy
| Reported to Commissioners Report
Individuals are Still free to work inside Sheriff's office Unconstitutional
1500 Lamont Ave kalamazoo County Michigan 49048 Employees address
Or Any Jail Any Date Any time Safety Concern
To this day time: Present
Day
Time

It seems to me Kalamazoo County is harbeting perpetrators violators of Constitutional Rights

| Motion this court to request call upon a special prosecutor
| Motion this Court to call upon request a special Grand Jury

elif

nr AS
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.40 Filed 09/17/20 Page 13 of 15

1. NOW COMES Plaintiff Alonzo Shaffer with Facts stated

!

|

As follows:

2. This action arises under 42 USC 1983. Jurisdiction is conferred by 28 USC 1331,
1343(a)(3), (4).

3. Defendant individual Amanda Emme

4. Defendant individual Amanda Emme employed by Kalamazoo County

5.Kalamazoo County is a governmental entity.

6.That during a federal Court proceeding Defendant individual Amanda Emme was requested
To this federal Court to bare witness to attempted Murder by a Magstrate Judge to appear

18 U.S. Code § 1113.Attempt

7.That when time went past Defendant Amanda Emme failed to appear to this court requested
Magistrate Judge 18 U.S. Code § 3146. failure

8.Defendant individual Amanda Emme's continuous failure to appear injured the fair process of
federal Court system 18 U.S. Code § 3146. failure

9.plaintiff shaffer to be free from cruel unusual punishment Constitutional Rights 8th 14th
10.That in order for Plaintiff Shaffer to let the truth be known In this federal Court
Amanda Emme needs to undergo polygraph, professional fact finders to prevent

18 U.S. Code § 1621.Perjury under affirmation of Oath this US Federal Court
et al...

11.To protect the People an Plaintiff Shaffer himself

12.From sheriff Deputies, police, further attacks,

13.Defendant individual Needs to appear to this Court an confess

Amanda Emme needs to undergo polygraph, professional fact finders et al...

or a world wide all out manhunt needs to take place in this USA United States Of America

14.So that all relief can be granted for all that has been harmed by corrupt gov Systems

15. At a federal Court Proceeding Plaintiff Snaffer Requested A video of an assault that was
done on to Plaintiff Shaffer
Case 1:20-cv-00794-HYJ-SJB ECF No.6, PagelD.41 Filed 09/17/20 Page 14 of 15

16.Defendant individual Amanda Emme reckless disregard to plaintiff Shaffer human life
violated constitutional Rights 8th 14th

17. Plaintiff could not can not stand all the recurring pain, suffering, caused by
Constitutional Rights 8th 14th

18 Defendant individual Amanda Emme etc reckless disregard it violated Plaintiff Shaffer etc
Constitutional Rights 8th 14th

19.Defendant individual continuing to use reckless disregard to human life continue to violate
Plaintiff Shaffer an any other Citizen constitutional Rights

8th 14th

20.Plaintiff Shaffer suffers serious injuries to Neck, spine as a result of
8th 14th

21.Defendant individual Amanda Emme conspiracy neglect to Murder attempted Murder
violated Plaintiff Shaffer Constitutional Rights 8th 14th

22.Defendant individual Amanda Emme actions, including but not limited to spinal injuries,
nerve damage, emotional distress. Violated Plaintiff Shaffer etc

Constitutional Rights 8th 14th

23.Defendant individual Amanda Emme, owes Plaintiff Shaffer etc a duty of care
U.S. Code § 1109.Liability for breach of fiduciary duty

24.Defendant individual Amanda Emme Breached that duty of care
Plaintiff Shaffer Constitutional Rights 8th 14th

25.Plaintiff Suffers from injuries
26.These Injuries are a direct result of

27.Defendant individual Amanda Emme, etc,... Breach of duty
U.S. Code § 1109.Liability for breach of fiduciary dut

28. Counts of Violation of 42 USC 1983 by Defe t individ e et

29. Plaintiff Shaffer incorporates all paragraphs above as fully restated herein and other
constitutionally protected Rights not described above....
Case 1:20-cv-00794-HYJ-SJB ECF No. 6, PagelD.42 Filed 09/17/20 Page 15 of 15

30.WHEREFORE Plaintiff Shaffer respectfully request that this Honorable Court enter judgment
Against Defendant Kalamazoo County individual Amanda Emme etc
in the amount of:

31.$500,000 USD, so that relief can be Granted

32.With Punitive Damages for failure to appear to federal District Judge Request

33. Respecttully Ny
34, Qlormp = 09 { 1742620

35.Alonzo ShAffer, Plafnliff
36.Homeless
37.Email real_al21@yahoo.com
